PER CURIAM:
Those claims were submitted for decision upon the pleadings. The claimants seek payment for various goods and services furnished to the respondent as follows:
Claims Against Huttonsville
Claim No. Correctional Center Amount
CC-82-185 Peters Fuel Corporation $30,097.20
CC-82-220 Monongahela Power Company $66,033.70
*256Claims Against West Virginia
Claim No. Prison for Women Amount
CC-82-202 Summers County Hospital $13,456.65
CC-82-232 Summers Community Clinic Pharmacy $ 29.90
The respondent admits the validity and amounts of these claims, but further alleges that sufficient funds were not available at the close of the fiscal years in question from which the obligations could have been paid.
While we feel that these claims should in equity and good conscience be paid, we further believe that awards cannot be made, based on our decision in Airkem Sales and Service, et al. v. Dept. of Mental Health, 8 Ct.Cl. 180 (1971).
Claims disallowed.